PER CURIAM.
Appellant, Deauville Operating Corp. was plaintiff in a cause of action against appel-lee, Town and' Beach Plumbing Co., Inc. During the pleading stage appellant moved to amend its complaint by adding parties plaintiff. Pursuant to an order granting the amendment, plaintiff amended by the addition of “J. A. Wittels, Ivar J. Blacker, Alan J. Cohen, Rubin Zerlin, Trustee, R. S. Levy, Richard Rubin, Adele Rubin, Bennet Lifter and Erwin J. Fried, partners d/b/a Hotel Deauville Operating Company”. The appellant was also a member of the partnership. Appellee takes the position that by adding the other members of the partnership that the suit then became one by the partnership and that by such amendment the Deauville Corp. abandoned its separate claim against the defendant notwithstanding the fact that the complaint asked for damages by the corporation and the partnership. Appellant contends that the amendment was made with the intention of adding the partnership as a party plaintiff and that there was never any intention of dropping Deauville Corp. as a plaintiff.
Our study of the record fully supports appellant’s contention. Accordingly we hold that it was error for the lower court to have dismissed appellant’s cause of action. See 30 F.S.A., Rules of Civil Procedure, Rule 1.18.
The order is reversed and the cause is reinstated.